Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2022 has been entered.
 	Claims 1-12 and 18-31 are now pending in this application. 
	Claims 1-4 are withdrawn from consideration.
	Claims 5-12 and 18-31 are under examination. 
	Claims 5-12 and 23-25 are allowed. 
It is noted that claims 10 and 11, previously allowed, were amended to be independent claims. Applicants are urgently requested to disclose whether all of the compounds of claims 10 and 11 are still indeed compounds of claim 5.	 
Claim Rejections - 35 USC § 112
Claims 18-22 and 26-31 are again rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention. 
The basis of this rejection is the same as given in the previous office action and is incorporated herein fully by reference. 
A method for treating a cancer selected from melanoma, lung cancer; bladder cancer, renal carcinomas, gastro-intestinal cancers, endometrial cancer, ovarian cancer, cervical cancer, neuroblastoma and prostate cancer, pain; endometriosis, autosomal dominant polycystic kidney disease, pneumonia or a neurodegenerative disease selected from amyotrophic lateral sclerosis, stroke, Parkinson disease, Alzheimer’s disease, and HIV associated dementia using a single drug cannot be possibly enabled. 
The how to use requirement of the enablement statute, when applied to method claim, refers to operability and how to make the claimed method work “The factors to be considered (in making an enablement rejection) have been summarized in the previous office action. 
The issue is the correlation between clinical efficacy for treating a cancer selected from melanoma, lung cancer; bladder cancer, renal carcinomas, gastro-intestinal cancers, endometrial cancer, ovarian cancer, cervical cancer, neuroblastoma and prostate cancer, pain; endometriosis, autosomal dominant polycystic kidney disease, pneumonia or a neurodegenerative disease selected from amyotrophic lateral sclerosis, stroke, Parkinson disease, Alzheimer’s disease, and HIV associated dementia and Applicants' in vitro assays.
Determining if any particular claimed compound would treat a cancer selected from melanoma, lung cancer; bladder cancer, renal carcinomas, gastro-intestinal cancers, endometrial cancer, ovarian cancer, cervical cancer, neuroblastoma and prostate cancer, pain; endometriosis, autosomal dominant polycystic kidney disease, pneumonia or a neurodegenerative disease selected from amyotrophic lateral sclerosis, stroke, Parkinson disease, Alzheimer’s disease, and HIV associated dementia would require synthesis of the compound, formulation into a suitable dosage form, and subjecting it to clinical trials with a number of fundamentally different diseases listed above, or to testing them in an assay known to be correlated to clinical efficacy of such treatment. This is a large degree of experimentation. 
The direction concerning treating these diseases found in the specification and references provided merely states intention to do so. Since no compound has ever been found that can treat a cancer selected from melanoma, lung cancer; bladder cancer, renal carcinomas, gastro-intestinal cancers, endometrial cancer, ovarian cancer, cervical cancer, neuroblastoma and prostate cancer, pain; endometriosis, autosomal dominant polycystic kidney disease, pneumonia or a neurodegenerative disease selected from amyotrophic lateral sclerosis, stroke, Parkinson disease, Alzheimer’s disease, and HIV associated dementia how is the skilled physician to know what dose to use for each of these different diseases? 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668. The examiner can normally be reached 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



November 3, 2022

/BRUCK KIFLE/Primary Examiner, Art Unit 1624